Citation Nr: 1629076	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for migraines.

3.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder to include: posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.
 

FINDINGS OF FACT

1.  The Veteran is not currently manifesting residuals of a TBI, and he has not manifested residuals of a TBI during the pendency of the appeal.

2.  No medical nexus exists between the Veteran's migraine headaches and an in-service incurrence, and he did not begin to manifest within one year of separation from service.

3.  The Veteran's acquired psychiatric disorder manifests in occupational and social impairment with deficiencies in most areas, but his acquired psychiatric disorder does not manifest in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for migraines have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before the RO, as well as the Board, and transcripts of the hearings are of record.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for residuals of a TBI as well as migraines.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Chronic diseases, like organic diseases of the nervous system, are also presumptively service-connected if symptoms of the disease manifest within one year of separation from service, and the symptoms are severe enough to warrant a disability rating of 10 percent.  38 C.F.R. § 3.307.

TBI

At issue is whether the Veteran is entitled to service connection for residuals of a TBI.  The weight of the evidence is against a finding that the Veteran has experienced any residual symptoms from his in-service TBI during the pendency of the appeal.

The Veteran testified a personal hearing in November 2015 that he experienced a traumatic brain injury during the Vietnam War when the blast wave of a large bomb knocked him out of his cot, resulting in the loss of consciousness.  The Veteran reported that, after he regained consciousness, he began to experience difficulty finishing sentences and trouble maintaining his train of thought.  The Veteran indicated that he did not seek medical treatment at the time, because the effects of TBI were unknown at the time; and, that the culture at that time encouraged troops to ignore symptoms rather than seek medical attention.  The Veteran indicated that he currently experiences migraines and memory loss.  See November 2015 Transcript.  The Veteran also testified at an August 2012 hearing before a hearing officer at the RO in Manchester, New Hampshire.  The Veteran indicated that he had been knocked out of his cot by a bomb blast knocked him out of his cot, and that he was experiencing psychiatric symptoms and migraines at that time as well.  See August 2012 Transcript.

The Veteran's service treatment records are silent for reports of a head injury or neurologic symptoms.  The Veteran was evaluated as neurologically normal during his service separation examination.  In a medical history provided contemporaneously with his separation examination, the Veteran indicated that he was in good health, and he also denied having ever experienced periods of unconsciousness, loss of memory or amnesia, history of a head injury, or frequent or severe headaches.  Of note, the Veteran did not simply deny all symptoms on his medical history survey as he did report having experienced mumps, stomach trouble and been a sleep walker, among other reported symptoms.  This suggests that the Veteran took the time to actually review the document and had he been experiencing residuals from a TBI that he would have noted them at this time. 

In addition to his testimony, the Veteran has submitted numerous statements describing the incident when the blast wave knocked him out of his cot, and that he would not have been likely to recognize the symptoms of residuals of a TBI at that time.  At the outset, the Board finds the Veteran's description of his close proximity to the bomb detonation to be credible as well as consistent with his military occupational specialty and his deployment during the Vietnam War.  Nevertheless, in order to prevail the Veteran must demonstrate that he is currently manifesting signs or symptoms of a TBI or manifested them during the pendency of the appeal.

The Veteran's recent treatment records are silent regarding a diagnosis of residuals of a TBI.  The Board notes that the Veteran's recent treatment records indicate that the Veteran was experiencing migraines and psychiatric symptoms including memory loss.  Nevertheless, these symptoms are taken into consideration when evaluating the Veteran's claims for service connection for migraines and for an increased rating for PTSD.

The Veteran underwent a VA examination in August 2011 at which he reported was experiencing migraines and psychiatric symptoms.  After hearing the Veteran's account of being knocked out of his cot as a result of a concussive bomb blast; the examiner indicated the Veteran may have experienced a concussion.  However, the examiner concluded that the Veteran's migraines and psychiatric symptoms were not related to a TBI.

As previously noted, the Board finds the Veteran's reports of being knocked unconscious after being knocked out of his cot by a bomb blast to be credible.  Nevertheless, the Veteran has not claimed, and medical records do not memorialize, any current symptoms, or symptoms during the pendency of the appeal, that could possibly be associated with the residuals of TBI.  The Board recognizes that the Veteran reports experiencing migraines and psychiatric symptoms, but those symptoms are taken into consideration when evaluating his other claims.  

To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis residuals of a TBI or even complaints of symptoms associated with residuals of a TBI, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  As such entitlement to service connection for residuals of a TBI is denied.

Migraines

Also at issue is whether the Veteran is entitled to service connection for migraines.  The weight of the evidence indicates that the Veteran is not entitled to migraines, because there is no medical nexus between the Veteran's claimed in-service incurrence and his current diagnosis of migraines and the Veteran was not diagnosed with migraines within one year of service.

As previously noted, the Veteran has testified to and written about incurring a head injury in service after an explosion knock him off his cot, and, as previously noted, the Board finds this report of exposure to an explosion in service to be credible.  Additionally, a review of the Veteran's recent treatment records indicates that the Veteran has been diagnosed with migraines.  The Board finds these reports credible as well.  Thus the issue is whether there is any connection, either presumed or directly demonstrated, between the Veteran's current diagnosis and an his report of a head injury in-service.

As previously noted, the Veteran's service treatment records as well as his service separation examination and contemporaneous medical history are silent for reports of, or a diagnosis of, migraines.  Furthermore, the record does not contain medical records from one year after the Veteran separated from service, and it is not likely that such records could be found.  Finally, as previously noted, the record contains multiple written statements submitted by the Veteran indicating that he experienced a head injury during the Vietnam War, and that the symptoms associated with a permanent disability due to a head injury were unknown at the time.

In his November 2010 claim for service connection, the Veteran reported that his migraines began in 1985.

The Veteran underwent a VA examination in August 2011, at which he reported to the examiner that his headaches began in approximately 1975, but he also reported that the headaches began 20 years prior to the examination (approximately August 1991).  The Veteran also opined that his migraines may have begun earlier if they were masked by the effects of substance use.  The examiner opined that it was less likely than not that the Veteran's current diagnosis was related to a period of service, because it is unlikely that migraine headaches would have started several years after the head injury; and it was not plausible that substance abuse prevented him from recognizing migraine headaches.

At his Board hearing, the Veteran suggested that his headaches may have begun within a year of service because the explosion occurred towards the end of his service.  Thus, as recounted, the Veteran has provided at least four different suggested dates for when he began experiencing migraine headaches.  He has also admitted that he did not really know when they began.  Given this inconsistency, the Board cannot conclude that based on the Veteran's statements and testimony that he began experiencing migraine headaches within a year of separation from service. 

The weight of the evidence indicates that the Veteran is not entitled to service connection for migraines.  The Veteran did not experience migraines in-service, and he has generally reported that he began to notice them more than one year after separation of service.  The Board notes that the Veteran opined that the effects of the migraines may have been masked by substance use.  Nevertheless, the Veteran's theory is a matter of medical complexity, and he has no demonstrated medical expertise, and the VA examiner found it unlikely that substance abuse would mask migraine headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the Board must root its findings in the medical evidence of record.  An August 2011 VA examiner opined that no medical nexus existed between the in-service head injury and the current diagnosis of migraines, and that it was not plausible that a migraine could be masked for years by substance use.  The Board finds the examiner's opinion credible and affords it great weight, because it was based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation.   Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for migraines is denied.




Acquired Psychiatric Disorder

Finally, at issue is whether the Veteran is entitled to a disability rating in excess of 70 percent for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran is not totally occupationally and socially impaired, and, therefore, he is not entitled to a total disability rating for an acquired psychiatric disorder.

The Veteran first filed for service connection for an acquired psychiatric disorder in November 2010, and, in June 2011, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  The Veteran appealed, and, in December 2013, the RO increased the Veteran's disability rating for PTSD to 70 percent effective the date the claim was received.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

A December 2010 medical opinion from a VA psychiatrist indicates that the Veteran was being treated for stress related problems, and that he required his wife to accompany him for his appointments.  The psychiatrist diagnosed the Veteran with PTSD and noted the following symptoms: re-experiencing war trauma; insomnia; nightmares; hypervigilance; severe avoidance of crowds and social situations; and depressed mood.  The psychiatrist indicated that the condition began in mid-2009, and that the Veteran's symptoms appeared chronic. 

VA treatment records from November 2010 to present consistently indicate the during the period on appeal the Veteran manifested psychiatric symptoms such as nightmares, flashbacks, and anxiety; but that he was consistently alert and oriented in three spheres, casually dressed and well-groomed, and denied suicidal, homicidal, or delusional ideations.  Additionally, the Veteran has been consistently assigned global assessment of functioning (GAF) scores ranging from 51 to 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 51 to 60 is associated with moderate symptoms.  Id.

The Veteran underwent a VA examination in March 2011 at which he reported the following psychiatric symptoms: depression; suicidal tendencies; feelings of not belonging; social inability; isolation; and poor self-worth.  The Veteran reported that he had been married for 30 years, but that his relationship with his wife was strained due to his isolation.  The Veteran stated that he did not have any other friends or family that he socialized with.  The Veteran indicated that he was self-employed as a general contractor, but that work was slow at the time of the examination.  The Veteran characterized himself as a "workaholic," but he indicated that at the time of the examination he spent his days watching television or cleaning his house.  The examiner observed the following symptoms: tense and rigid behavior; slow, hesitant, and monotonous speech; anxious and depressed mood; flat affect; logical and goal directed thought process; passive suicidal ideation; orientation in three spheres; intact attention, concentration, and short-term and long-term memory; a normal range of abstract and insightful thinking; normal common sense, reasoning, and judgment.  The examiner did not observe indications of: depersonalization; derealization; hallucinations; illusions; preoccupations; obsessions; delusions; or homicidal ideation.  The March 2011 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  

The Veteran's wife submitted a written statement in August 2011 in which she reported that the Veteran avoided speaking with his family, and that, several years prior to the writing, he had stopped going to church with her; but that the he did participate in a support group.  The Veteran's wife also indicated that his PTSD was putting a such a strain on their marriage that she threatened to leave him if he did not seek treatment.  The Veteran's wife indicated that he manifested the following symptoms: nightmares; depression; anxiety; difficult to talk to; and memory problems; and she indicated that he was taking baby steps to improve.  

The Veteran's sister also submitted a written statement in August 2011, expressing that the Veteran became a "workaholic" in that he would exhaust himself from working 60 to 80 hours per week in order to avoid thinking about his experiences during the Vietnam War, but she did not indicate during which time period this "workaholic" behavior took place.  The Veteran's sister also stated that he had become reclusive and depressed.  Finally, the Veteran's sister reported that he was only able begin the process of filing a disability claim if she agreed to escort him when he went in to file the paperwork.

One of the Veteran's in-laws also submitted a written statement in August 2011, explaining that the Veteran was an unhappy troubled loner who would avoid conversations related to his experiences in Vietnam, and that his condition was putting a strain on his marriage.  The Veteran's in-law also reported that through divine circumstance the Veteran met another former service member who recognized his symptoms as PTSD and convinced him to get help.  The in-law claimed that the Veteran was making slow incremental progress, and, as a result, he began talking more than he used to his family and attended a wedding.

Another of the Veteran's in-laws submitted a written statement in August 2011.  The Veteran's in-law indicated that over the years the Veteran's mental health issues had become less and less manageable; that his PTSD put a strain on his marriage; and that he was a "workaholic," using long hours to distract himself, until the recession hit landing him out of work.

The Veteran underwent a VA neurological examination in August 2011.  The Veteran reported mild memory loss, as well as problems with attention, concentration, and executive functions.  The examiner observed the following symptoms: normal judgment; routinely appropriate social interaction; orientation to person, time, place, and situation.  In describing his memory loss, the Veteran indicated that he forgets what he is saying and loses his concentration in conversations frequently, but the examiner noted that the Veteran was able to recall his service in Vietnam as well as his past medical history in great detail.  The examiner determined that the Veteran's symptoms did not interfere with his work.  Nevertheless the examiner indicated that the Veteran had retired in 2003 due to migraines, PTSD, anxiety, and depressive disorder.

The Veteran submitted a written statement dated January 2012 in which he opined that all the symptoms of his PTSD, social anxiety disorder, social phobia, migraines, and TBI were all related.

In August 2012, the Veteran testified before the RO.  The Veteran claimed that his PTSD symptoms had gotten progressively worse since his last VA examination.  Specifically the Veteran indicated that his isolation had increased; his social abilities were none; his concentration had diminished; and he did not have feelings of self-worth.  The Veteran reported that he had social anxiety disorder which affected his relationships with his wife and family; because he alienated himself to his residence and had no ability to socially interact with family or friends.  The Veteran indicated that he is unable to go out in public settings, even for traditional social gatherings like Thanksgiving or the Fourth of July, because he is flooded with panic and anxiety.  According to the Veteran he had not worked for several years prior to the hearing, and he was not able to work at that time.  The Veteran's wife also testified at the August 2012 hearing, that he was either emotionless or anxious during conversation; rarely assisted in household chores; and that his PTSD was putting a strain on their marriage.  See August 2012 Transcript.

The Veteran's wife submitted a written statement in August 2012 restating that the Veteran's mental condition was putting a strain on their marriage.

The Veteran submitted another medical opinion from a VA psychiatrist in August 2012.  The psychiatrist indicated that the Veteran had reported an increase in social withdrawal, isolation, insomnia, hypervigilance, startle response, anger, irritability, physiological and psychological reactivity to reminders, avoidance of reminders, and loss of interest in usual activities.  The Veteran also indicated that he had occasional suicidal thoughts, but he denied active intent or plan to date.  The psychiatrist stated that it was extremely difficult for the Veteran to leave his home for even brief periods, and that his social isolation was putting a strain on the Veteran's marriage.  The psychiatrist noted that the Veteran has essentially no friends outside of his family with the exception of one veteran he served with and with whom he maintains contact a few times per year.  The psychiatrist also noted that the Veteran was motivated and engaged in therapy, and that, as a result, he had made modest progress.

In September 2012, the Veteran submitted a claim for total disability due to individual unemployability (TDIU).  When asked to list his employment for the prior five years, the Veteran indicated that he worked zero hours per week for the previous five years.  Nevertheless, the Veteran indicated that he last worked full time and became too disabled to work in 2010.

The Veteran underwent another VA examination on August 2012 at which he reported having a difficult relationship with his wife and avoided all other relationships.  The Veteran also stated that the last time he worked was three to four years prior to the examination.  The examiner noted the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner observed that the Veteran's orientation was intact, his thoughts linear and logical, and his judgment was good; without any: delusions; hallucinations; present suicidality; or past or present homicidality.  The examiner diagnosed the Veteran with depressive disorder and chronic PTSD and opined that his mental disorder manifested in occupational and social impairment with deficiencies in most areas.  The examiner remarked that the Veteran's employment would be limited to rote, routine jobs due to poor concentration in socially isolated situations.  The examiner assigned a GAF score of 50.  A GAF score of 41 to 50 is associated with serious symptoms.  See DSM-IV.  
	
In September 2012, the Veteran submitted a written statement.  The Veteran indicated that previously he had been a "workaholic" in order to cope with his mental symptoms, but that he currently had increased problems related to work.  Namely, the Veteran stated that he had lost all interest in being a productive citizen of society.  The Veteran also stated that he limits his exposure to social activities, and that this behavior is called social anxiety disorder.  The Veteran also stated that since entering treatment he had begun a slow recovery, and that he had begun to repair his relationship with his wife.

A December 2013 report of general information indicates that the Veteran's business was insolvent as of November 1, 2011 when the business stopped receiving orders.

In his April 2014 VA Form 9, the Veteran opined that some former service members will not let severe PTSD symptoms openly show due to pride.

The Veteran submitted an medical opinion from a VA psychiatrist dated August 2014.  The psychiatrist indicated that the Veteran's symptoms included: recurrent, involuntary, and intrusive distressing memories; psychological reactions to internal and external cues that symbolize an aspect of trauma; avoidance of distressing memories; nightmares; thoughts and feeling related to trauma; avoidance of external reminders of trauma; markedly diminished interest in significant activities; feelings of detachment from others; hypervigilance; exaggerated startle response; problems with concentration; sleep disruption exaggerated negative beliefs about others and the world; and severe anxiety.  The psychiatrist noted that, when the Veteran's wife's health deteriorated, the Veteran was able to advocate for his wife and take care of her, but that he was unable to provide 24 hour care for his wife due to his PTSD symptoms.

The Veteran testified at a hearing before the Board in November 2015 that he experienced hallucinations; that he deliberately injured himself multiple times; that he only has an intermittent ability to perform the activities of daily living; that he is disoriented to time and place specifically when he is driving, because he uses a navigation system while driving; that he has difficulty remembering names and events; and that he is unemployable.  The Veteran also opined that PTSD is not a disorder.  See November 2015 Transcript.

The weight of the evidence indicates that the Veteran is not entitled to a total disability rating, because he is not totally occupationally and socially impaired.  The evidence indicates that the Veteran was self-employed as the owner of a small business until it was insolvent as of November 1, 2011.  In August 2012, a VA examiner opined that the Veteran was able to perform rote, routine jobs.  Therefore, the Board finds that the Veteran is capable of some employment, and, accordingly, he is not totally occupationally disabled.  Additionally, the evidence indicates that he was able to maintain a relationship with his wife during the period on appeal, albeit strained at times..  Furthermore, the Veteran was even able to step-up and advocate as well as assist his wife when her health deteriorated.  Therefore, the Veteran has been shown to be able to form and maintain some relationships during the course of his appeal, and he is not therefore totally socially impaired.  Finally although not dispositive, the Veteran's GAF scores have been consistent with moderate to serious symptoms rather than scores consistent with impairment in reality testing, behavior considerably influenced by delusions or hallucinations, or a persistent danger of hurting himself or others.  See DSM-IV

The Board recognizes that the evidence of record indicates that the Veteran's PTSD does manifest in severe occupational and social impairment, and the severity of this impairment was taken into consideration when assigning his current disability rating of 70 percent.  

The Board also recognizes that, during his hearing before the Board, the Veteran reported he experienced hallucinations.  However, the Veteran's reports are inconsistent with the medical evidence of record.  The Board notes that the Veteran's reports of experiencing flash-backs are corroborated by the record.  That is to say the Veteran's weight of the medical evidence indicates that the Veteran experiences flash-backs, but that he does not experience hallucinations.  The Veteran, who is not a medical professional, may not appreciate a distinction between the two, and, even to the extent that he does, he is not qualified to distinguish between the two.  See Jandreau.

The Board also recognizes that the Veteran testified he needs a navigation system, because he is disoriented while he drives.  The Board does not find this report sufficient to warrant a total rating.  First many individuals have become dependent of navigation systems or other navigation systems when driving from place to place.  Second, the Board notes that the Veteran's treatment records, as well his VA examinations, consistently indicate that he is oriented in three spheres throughout the period on appeal.

The Board recognizes that the Veteran has also reported having difficulty remembering names and events.  Nevertheless, the rating criteria define this as mild memory loss consistent with a disability rating of 30 percent.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Therefore, this is not sufficient grounds for a disability rating in excess of 70 percent

The Board also recognizes that the Veteran claims he only has intermittent ability to perform the activities of daily living.  The Veteran's claim is not corroborated by his treatment records and the medical opinions of record; the weight of which do not suggest he is incapable of the maintenance of minimal personal hygiene and consistently indicates that he shows up well appropriately dressed and groomed.  

Finally, the Board notes that the Veteran reported persistently deliberately hurting himself.  Nevertheless, the throughout the period on appeal the Veteran has only reported at most passive suicidal ideation, and the Veteran has not claimed that he attempted to commit suicide or has a current plan to commit suicide.  Thus, although the Board sympathizes with the Veteran, the evidence is not sufficient to find that the Veteran's symptoms are so severe as to warrant a total disability rating.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's acquired psychiatric disorder manifests in total occupational and social impairment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability in excess of 70 percent for an acquired psychiatric disorder is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to mental disorders require the Board to take into consideration the Veteran's occupational and social impairment.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of psychiatric symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, he is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the issue of  TDIU has been raised by the record.  See Rice.  The Board finds that the issue has not been raised by the record, because the Veteran was self-employed as the owner of a small business until it went insolvent as of November 1, 2011; and he has already been granted either TDIU or a total disability rating from November 2, 2011.  





ORDER

Service connection for residuals of a TBI is denied.

Service connection for migraines is denied.

A disability rating in excess of 70 percent for PTSD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


